Case 3:19-cv-00313-VLB Document 16 Filed 03/20/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

ZHAKIM WILLIAMS

Plaintiff : CIVIL ACTION NO.

3:19-cv-00313-VLB
Vs.

SOUTH PARK INN, INC. AND JEFF
KATZ
March 20, 2019
Defendant

DEFENDANTS REQUEST FOR EXTENSION OF TIME
TO RESPOND TO COMPLAINT

Pursuant to the Federal Rules of Civil Procedure and the Connecticut Local
Rules, Defendants, South Park Inn, Inc. and Jeff Katz, by and through
undersigned counsel, respectfully request and move for a 30-day extension of
time, up to and including April 26, 2019, in which to file a first responsive
pleading or answer to Plaintiff's Complaint dated March 4, 2019.

In support of this Motion, undersigned counsel been just recently engaged
by Defendants and counsel needs additional time to meet with her clients and
gather facts and information from her clients and relevant witnesses in order to
fully and accurately respond to the Complaint.

This is Defendants’ first motion for extension of time. Defendants’ counsel
has inquired with Plaintiff's counsel of record and there is consent to this

extension of time.
Case 3:19-cv-00313-VLB Document 16 Filed 03/20/19 Page 2 of 3

WHEREFORE, Defendants South Park Inn, Inc. and Jeff Katz, through their

counsel, respectfully request an extension of time through April 26, 2019 to file its

first response to Plaintiff's Complaint.

THE DEFENDANTS

LLYN)
Jessica Z. agg)
4SCO ssogna
ong Wharf Drive, 10th Floor

New Haven, CT 06511

Tel: (203) 782-4122

Fax: (203) 782-4128

E-Mail: jessica.wragg@m-ilaw.com

BY.
Case 3:19-cv-00313-VLB Document 16 Filed 03/20/19 Page 3 of 3

CERTIFICATION

This is to certify that a copy of the foregoing was filed electronically
on the 20" day of March, 2019. Notice of this filing will be sent via e-mail to
all parties by the operation of the Court’s electronic filing system.

Jessica 2. Wragg rs
